Order entered January 10, 2020




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01106-CV

                     IN THE INTEREST OF J.C.F. AND R.J.F., CHILDREN

                        On Appeal from the 255th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. DF-19-00453

                                           ORDER
       The reporter’s record in this case has not been filed. By letter dated November 8, 2019,

we informed appellant the court reporter notified us that the reporter’s record had not been filed

because appellant had not (1) requested the record; or (2) paid for or made arrangements to pay

for the record. We directed appellant to provide the Court with written verification showing the

reporter’s record had been requested and that appellant had paid for or made arrangements to pay

for the record or had been found entitled to proceed without payment of costs. We cautioned

appellant that failure to provide the required documentation within ten days might result in the

appeal being ordered submitted without the reporter’s record.        To date, appellant has not

provided the required documentation nor otherwise corresponded with the Court regarding the

status of the reporter’s record. Accordingly, we ORDER this appeal submitted without a

reporter’s record.
Appellant’s brief is due THIRTY DAYS from the date of this order.


                                          /s/    BILL WHITEHILL
                                                 JUSTICE